DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “user equipment (UE)”. The examiner believes it should read, “a user equipment (UE)”
Appropriate correction is required.

Allowable Subject Matter
Claims 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 and 25-27 depend on claims 10 and 24, respectively; therefore, they are objected due to their dependency on respective claims 10 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 14-16, 18-22 and  28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090042594 A1 (Yavuz et al., hereinafter Yavuz) in view of 2013/0176874 (Xu et all. Hereinafter Xu) and further in view of US 20120149422 A1 (Ye et al., hereinafter Ye).
Regarding claim 1, Yavuz discloses a base station (Figure 2 and paragraph 51, “femto node 200” corresponding to BS) to provide wireless service (paragraph 4, “Wireless communication systems are widely deployed to provide various types of communication (e.g., voice, data, multimedia services, etc.) to multiple users”) to an item of user equipment (UE) (paragraph 49, “home access terminal HUE”) using at least one cell (paragraph 44, “femto cell”), the base station comprising: 
at least one radio frequency (RF) module comprising circuitry that implements an RF transceiver (Figure 2 and paragraph 51, “transceiver 202”) and couples the base station to one or more antennas (Figure 2 and paragraph 51, “transceiver 202”. Where transceiver circuitry is inherently coupled directly or indirectly to antenna(s)); and
processing circuitry (Figure 2 and paragraph 51, “communication controller 210”);
where the base station is configured to estimate a transmit power used by the UE (Figures 2-3, 11 and paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power…” for the “home access terminal 1106A/B”) to transmit to the base station by doing the following:
determine a received power for the UE (Figures 2-3 and paragraph 58, where for determining a minimum coupling loss is “based on a received signal strength report received from another node such a home access terminal”, where the signal strength is received by “receiver 206”);
determine a path loss for the UE (Figures 2-3 and paragraph 58, “the femto node 200 determines the minimum coupling loss” with “path/coupling loss determiner 220”); and
determine an estimate of the transmit power used by the UE to transmit to the base station as a function of the received power for the UE and the path loss for the UE (Figures 2-3 paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power based on the maximum received signal strength and the minimum coupling loss”).
Yavuz does not specifically disclose where the controller is configured to implement Layer-3 (L3), Layer-2 (L2), and Layer-1 (LI) functionality for a wireless protocol used to provide the wireless service to the UE via the cell.
In related art concerning uplink power/rate shaping for enhanced interference coordination and cancellation, Xu discloses where the controller is configured to implement Layer-3 (L3), Layer-2 (L2), and Layer-1 (LI) functionality for a wireless protocol used to provide the wireless service to the UE via the cell (paragraphs 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Xu’s teachings where the controller is configured to implement Layer-3 (L3), Layer-2 (L2), and Layer-1 (LI) functionality for a wireless protocol used to provide the wireless service to the UE via the cell with Yavuz’s base station and method for power control because one of ordinary skill in the art would have recognized that  the physical layer, data link layer and network layer provide the communications  protocols that  allows the systems to realize communications. 
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claim 16, Yavuz discloses a method (paragraph 58) of estimating a transmit power used by a user equipment (UE) to transmit to the base station (32) (Figures 2-3, 11 and paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power…” for the “home access terminal 1106A/B”), the method comprising:
determining, at the base station serving the UE, a received power for the UE (Figures 2-3 and paragraph 58,  where for determining a minimum coupling loss  is “based on a received signal strength report received from another node such a home access terminal”, where the signal strength is received by “receiver 206”); 
determining, at the base station, a path loss for the UE (Figures 2-3 and paragraph 58, “the femto node 200 determines the minimum coupling loss” with “path/coupling loss determiner 220”); and 
determining, at the base station, an estimated transmit power for said UE as a function of the received power for said UE and the path loss for said UE (Figures 2-3 paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power based on the maximum received signal strength and the minimum coupling loss”).
Yavuz does not specifically disclose where the controller is configured to implement Layer-3 (L3), Layer-2 (L2), and Layer-1 (LI) functionality for a wireless protocol used to provide the wireless service to the UE via the cell.
Xu discloses where the controller is configured to implement Layer-3 (L3), Layer-2 (L2), and Layer-1 (LI) functionality for a wireless protocol used to provide the wireless service to the UE via the cell (paragraphs 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Xu’s teachings where the controller is configured to implement Layer-3 (L3), Layer-2 (L2), and Layer-1 (LI) functionality for a wireless protocol used to provide the wireless service to the UE via the cell with Yavuz’s base station and method for power control because one of ordinary skill in the art would have recognized that  the physical layer, data link layer and network layer provide the communications  protocols that  allows the systems to realize communications.
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 2 and 29, Yavuz, Xu and Ye disclose all the limitations of claims 1 and 16, respectively. Yavuz further discloses where the base station comprising at least one controller (Figures 2-3, 11 and paragraph 59, “transmit power controller 208”) and a plurality of radio points (paragraph 44, “femto cell” correspond to “radio points”);
where each of the radio points is associated with at least one antenna (paragraph 44, “femto cell” inherently comprise antenna/s) and remotely located from the controller (paragraph 44, “femto cell” inherently comprise antenna/s where the controller is relatively remote), where the plurality of radio points is communicatively coupled to the controller (Figures 2-3, 11 and paragraphs 59 and 145, “transmit power controller 208” of the femtocells communicate with each other);
where the controller is communicatively coupled to a core network of a wireless service provider (Figure 14, please see communication coupling between “mobile operator core network” and “femto nodes 1410A-B”);
where each of the radio points comprises a respective RF module (Figure 2 and paragraph 51, “transceiver 202”);
where at least some of the processing circuitry is implemented in the controller (Figures 2-3, 11 and paragraph 59, where “transmit power controller 208” implements processing); and
where the controller is configured to determine the estimate of the transmit power used by the UE to transmit to the base station (Figures 2-3 paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power based on the maximum received signal strength and the minimum coupling loss”).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 4 and 18, Yavuz, Xu and Ye disclose all the limitations of claims 1 and 16, respectively. Yavuz further discloses where the base station is configured to perform transmit power control for the UE to control the transmit power used by the UE to transmit to the base station as a function of the determined estimate of the transmit power used by the UE to transmit to the base station (Figures 2-3 paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power based on the maximum received signal strength and the minimum coupling loss”).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 5 and 19, Yavuz, Xu and Ye disclose all the limitations of claims 4 and 18, respectively. Yavuz further discloses where the base station is configured to perform transmit power control for the UE to control the transmit power used by the UE to transmit to the base station as a function of the determined estimate of the transmit power used by the UE to transmit to the base station (Figures 2-3 paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power based on the maximum received signal strength…”) in order to cause the UE to transmit at a minimum power level necessary for the UE (paragraph 69 and Figure 4, “The femto node 200 may thus select the lowest of these determined transmit power values…”) to meet a target SINR required for a modulation and coding scheme (MCS) used for transmissions from the UE (paragraph 67, “actual channel quality indication” is used in the best selection of SINR and MCS).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 6 and 20, Yavuz, Xu and Ye disclose all the limitations of claims 4 and 18, respectively. Yavuz further discloses where the base station is configured to perform transmit power control for the UE to control the transmit power used by the UE to transmit to the base station (Figures 2-3 paragraph 59, “femto node 200 (e.g., the transmit power controller 208) determines the transmit power based on the maximum received signal strength…”) as a function of the determined estimate of the transmit power used by the  UE to transmit to the base station in order to reduce battery consumption in the UE (paragraph 69, “The femto node 200 may thus select the lowest of these determined estimated transmit power values” and paragraph 70, “transmit power may be decreased in the presence of a visiting access terminal”), where by reducing the power, the UE’s battery power consumption is decreased).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 7 and 21, Yavuz, Xu and Ye disclose all the limitations of claims 4 and 18, respectively. Yavuz further discloses where the base station is configured to perform transmit power control for the UE  to control the transmit power used by the UE to transmit to the base station as a function of the determined estimate transmit power used by the UE to transmit to the base station in order to keep at least one of: intra-cell interference caused by transmissions of the UE below an intra-cell interference threshold (Figure 8, abstract and paragraph 143, “outages of femto nodes…femto node 802A may unduly interfere with reception at the access terminal 804B. Such a situation may thus affect the coverage radius around the femto node 802B…”, where intra-cell interference occurs when the “access terminal 804B” moves within the range of 802A as well as within range of “access terminal 804A”) and inter-cell interference caused by transmissions of the UE below an inter-cell interference threshold (Figure 8, abstract and paragraph 143, “outages of femto nodes…femto node 802A may unduly interfere with reception at the access terminal 804B. Such a situation may thus affect the coverage radius around the femto node 802B…access terminal 804 may initially acquire the system and remain connected to the system” by doing this inter-cell interference is resolved).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 8 and 22, Yavuz, Xu and Ye disclose all the limitations of claims 4 and 18, respectively. Yavuz further discloses where the base station is configured to perform transmit power control for the UE to control the transmit power used by the UE to transmit to the base station as a function of the determined estimate transmit power used by the UE to transmit to the base station in order to reduce Rise-over-Thermal interference in neighboring radio points or base stations (Figure 8, abstract and paragraphs 41 and 143, “the co-channel coverage hole may be relatively large. For example, if the interference of the access node 108 is at least as low as the thermal noise floor”; thus, conductive pro-active interference techniques).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims14 and 28, Yavuz, Xu and Ye disclose all the limitations of claims 1 and 16, respectively. Yavuz further discloses where the base station is configured to determine the estimate of the transmit power used by the UE to transmit to the base station as a sum of the received power for the UE and the path loss for the UE (paragraph 59, “the transmit power based on the maximum received signal strength and the minimum coupling loss. As discussed above, this may involve defining a maximum transmit power to be less than the sum of these two parameters”).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Regarding claims 15 and 30, Yavuz, Xu and Ye disclose all the limitations of claims 1 and 16, respectively. Yavuz further discloses where the base station is configured to implement a combining receiver; and
where the determined estimate of the transmit power used by the UE to transmit to the base station takes into account receive diversity combining gain resulting from use of the combining receiver (Figure 5 and paragraphs 92-93, “determination element 238…may determine a maximum allowable interference based on an entire receive signal strength, a receive pilot strength and an Ecp/Io”).
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).

Claims 3 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Yavuz in view of Xu and Ye, and  further in view of US 2018/0376432 (Kim et al., hereinafter Kim).
Regarding claims 3 and 17, Yavuz, Xu and Ye disclose all the limitations of claims 1 and 16, respectively.    
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Yavuz does not specifically disclose where the base station is configured to determine the estimate of the transmit power used by the UE to transmit to the base station when the UE has reached or exceeded a maximum reported power headroom (PHR) for the UE.
In related art concerning method and apparatus are provided for transmitting power headroom information by a terminal in a mobile communication system, Kim discloses where the base station is configured to determine the estimate of the transmit power used by the UE to transmit to the base station when the UE has reached or exceeded a maximum reported power headroom (PHR) for the UE (paragraphs 15-17 and claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kim’s teachings where the base station is configured to determine the estimate of the transmit power used by the UE to transmit to the base station when the UE has reached or exceeded a maximum reported power headroom (PHR) for the UE with Yavuz’s and Xu’s base station and method for power control because one of ordinary skill in the art would have recognized that by considering the maximum reported PHR, the BS/node/femto-cell would be able to provide a more accurate power control estimation that has a cushioning degree of power in consideration to maintain an optimal QoS required by the UE. 

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yavuz in view of Xu and Ye, and  further in view of US 20200059867 A1 (Haghighat et al., hereinafter Haghighat).
Regarding claims 9 and 23, Yavuz, Xu and Ye disclose all the limitations of claims 1 and 16, respectively. 
Yavuz does not specifically disclose where the estimated power is a transmit power previously used by the UE.
In related art concerning method of transmit power control for a random access channel,  Ye discloses where the estimated power is a transmit power previously used by the UE (par. [0017], “utilize the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient…the previous ramping power as the reference power of a current ramping. The reference power may be calculated by adding an offset to the initial transmit power… variance of path loss, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ye’s teachings where the estimated power is a transmit power previously used by the UE  with the transmit power method disclosed by Yavuz because one of ordinary skill in the art would have recognized that  “utilize[ing]e the information on transmit power level of previous successful random access procedure so that the initial selection of the transmit power level at the first transmission attempt in the current random access procedure may be more efficient” Ye, par. [0017]).
Yavuz does not specifically disclose where the base station is configured to determine the received power for the UE by:
determining a power spectral density of Demodulation Reference Signals (DMRSs) transmitted by the UE; and
determining the received power for the UE as a function of the power spectral density of the DMRSs transmitted by the UE and the number of RBs granted by the L2 functionality.
In related art concerning methods for controlling power control in new radio (NR) systems, Haghighat discloses 
determining a power spectral density of Demodulation Reference Signals (DMRSs) transmitted by the UE (Fig. 11 and paragraph 334, “power sharing with guaranteed DMRS power for the case of two simultaneous PUSCH transmissions…”); and
determining the received power for the UE as a function of the power spectral density of the DMRSs transmitted by the UE and the number of RBs granted by the L2 functionality (Fig. 11 and paragraphs 334- 335, “PUSCH Power 1110 for TTI1 are transmitted by regular subframes 1116…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Haghighat’s teachings  of determining a power spectral density of Demodulation Reference Signals (DMRSs) transmitted by the UE; and determining the received power for the UE as a function of the power spectral density of the DMRSs transmitted by the UE and the number of RBs granted by the L2 functionality with Yavuz’s and Xu’s base station and method for power control because one of ordinary skill in the art would have recognized that by estimating power as a function of DMRS, the system that require dynamic frames, so that multiple technologies can be accommodated, as well as to achieve higher performance. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 14-23 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/10/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649